The Court,


Gilpin, C. J.,

charged the jury: That it was competent for the defendant, had he seen proper to do so, to have charged himself in the contract for the work to be performed by the plaintiff, so as to have made himself liable to him for it, but to warrant that construction of it such should clearly be the purport of the instrument upon its face. . It was, however, neither his individual covenant, nor the covenant of the club and the incorporated company of which he was the president; first, because he executed it-on behalf of the company and as the agent and president of it, and not in his own name or on his own part individually; and, secondly, because it is not sealed with the seal of the company, and for the best of reasons, as appears from the evidence, that it has never had one. Nevertheless, if the contract was so made and executed by him with *34the sanction and consent of the company and for the company, the plaintiff would not be without his remedy in another form of action against it to recover for his labor and materials under the contract.